Filed 07/29/20                                                            Case 20-12496                                                                         Doc 1

    Fill in this information to identify the case:
    United States Bankruptcy Court for the:
    EASTERN DIST. OF CALIFORNIA

    Case number (if known):                                     Chapter       11
                                                                                                                        Check if this is an
                                                                                                                         amended filing


   Official Form 201
   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

   If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
   the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
   Individuals, is available.


   1.   Debtor's name                     Northgrand Estates, LLC

   2.   All other names debtor used
        in the last 8 years

        Include any assumed names,
        trade names and doing
        business as names


   3.   Debtor's federal Employer
        Identification Number (EIN)           8      4      –      2      1        8    9         0   6     0

   4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                          place of business

                                          1883 W. North Grand Ave.                                        1279 W. Henderson Ave. #189
                                          Number         Street                                           Number     Street


                                                                                                          P.O. Box



                                          Porterville                         CA       93257              Porterville                    CA      93257
                                          City                                State    ZIP Code           City                           State   ZIP Code


                                                                                                          Location of principal assets, if different
                                          Tulare                                                          from principal place of business
                                          County



                                                                                                          Number     Street




                                                                                                          City                           State   ZIP Code

   5.   Debtor's website (URL)

   6.   Type of debtor                           Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                 Partnership (excluding LLP)
                                                 Other. Specify:




   Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
Filed 07/29/20                                                       Case 20-12496                                                                     Doc 1
   Debtor Northgrand Estates, LLC                                                           Case number (if known)

   7.   Describe debtor's business        A. Check one:

                                               Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          
                                              Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                              Railroad (as defined in 11 U.S.C. § 101(44))
                                              Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                               Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          
                                              Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                              None of the above


                                          B. Check all that apply:

                                               Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          
                                              Investment company, including hedge fund or pooled investment vehicle (as defined in
                                               15 U.S.C. § 80a-3)

                                              Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                          C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                               http://www.uscourts.gov/four-digit-national-association-naics-codes




   8.   Under which chapter of the        Check one:
        Bankruptcy Code is the
                                               Chapter 7
        debtor filing?                    
                                              Chapter 9
        A debtor who is a "small              Chapter 11. Check all that apply:
        business debtor" must check
        the first sub-box. A debtor as
                                                            The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
                                                               aggregate noncontingent liquidated debts (excluding debts owed to insiders or
        defined in § 1182(1) who elects                        affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
        to proceed under subchapter V                          recent balance sheet, statement of operations, cash-flow statement, and federal
        of chapter 11 (whether or not                          income tax return or if any of these documents do not exist, follow the procedure
        the debtor is a "small business                        in 11 U.S.C. § 1116(1)(B).
        debtor") must check the second
        sub-box.                                                 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                            
                                                                 noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                 less than $7,500,000, AND IT CHOOSES TO PROCEED UNDER SUBCHAPTER V
                                                                 OF CHAPTER 11. If this sub-box is selected, attach the most recent balance
                                                                 sheet, statement of operations, cash-flow statement, and federal income tax
                                                                 return, or if any of these documents do not exist, follow the procedure in
                                                                 11 U.S.C. § 1116(1)(B).


                                                                A plan is being filed with this petition.

                                                                Acceptances of the plan were solicited prepetition from one or more classes of
                                                                 creditors, in accordance with 11 U.S.C. § 1126(b).

                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                 Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                 Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                                 Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                                 form.


                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                                 Rule 12b-2.

                                              Chapter 12




   Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 2
Filed 07/29/20                                                       Case 20-12496                                                                           Doc 1
   Debtor Northgrand Estates, LLC                                                            Case number (if known)

   9.   Were prior bankruptcy                 No
        cases filed by or against
        the debtor within the last 8          Yes. District Eastern District of California         When 06/24/2020         Case number 20-12121
        years?                                                                                             MM / DD / YYYY
                                                    District                                        When                    Case number
        If more than 2 cases, attach a
                                                                                                           MM / DD / YYYY
        separate list.
                                                    District                                        When                    Case number
                                                                                                           MM / DD / YYYY

   10. Are any bankruptcy cases               No
       pending or being filed by a
       business partner or an                 Yes. Debtor                                                        Relationship
       affiliate of the debtor?
                                                      District                                                    When
        List all cases. If more than 1,                                                                                          MM / DD / YYYY
        attach a separate list.                       Case number, if known


                                                      Debtor                                                      Relationship

                                                      District                                                    When
                                                                                                                                 MM / DD / YYYY
                                                      Case number, if known


   11. Why is the case filed in           Check all that apply:
       this district?
                                              Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                               days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                               any other district.


                                              A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                               district.


   12. Does the debtor own or                 No
       have possession of any
       real property or personal
                                              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
                                                    needed.
       property that needs
                                                    Why does the property need immediate attention?                 (Check all that apply.)
       immediate attention?
                                                        It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                         safety.
                                                         What is the hazard?

                                                        It needs to be physically secured or protected from the weather.

                                                        It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                         attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                         related assets or other options).


                                                        Other


                                                    Where is the property?
                                                                                  Number      Street




                                                                                  City                                      State        ZIP Code

                                                    Is the property insured?

                                                        No
                                                        Yes. Insurance agency

                                                                  Contact name

                                                                  Phone




   Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
Filed 07/29/20                                                       Case 20-12496                                                                        Doc 1
   Debtor Northgrand Estates, LLC                                                           Case number (if known)


                 Statistical and adminstrative information
   13. Debtor's estimation of             Check one:
       available funds
                                           Funds will be available for distribution to unsecured creditors.
                                           After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                              creditors.

   14. Estimated number of                    1-49                              1,000-5,000                          25,001-50,000
       creditors                               50-99                              5,001-10,000                          50,001-100,000
                                                                                                                  
                                              100-199                           10,001-25,000                        More than 100,000
                                              200-999

   15. Estimated assets                       $0-$50,000                        $1,000,001-$10 million               $500,000,001-$1 billion
                                              $50,001-$100,000                  $10,000,001-$50 million              $1,000,000,001-$10 billion
                                              $100,001-$500,000                 $50,000,001-$100 million             $10,000,000,001-$50 billion
                                              $500,001-$1 million               $100,000,001-$500 million            More than $50 billion

   16. Estimated liabilities                  $0-$50,000                        $1,000,001-$10 million               $500,000,001-$1 billion
                                              $50,001-$100,000                  $10,000,001-$50 million              $1,000,000,001-$10 billion
                                              $100,001-$500,000                 $50,000,001-$100 million             $10,000,000,001-$50 billion
                                              $500,001-$1 million               $100,000,001-$500 million            More than $50 billion

                 Request for Relief, Declaration, and Signatures

   WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
              $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


   17. Declaration and signature of        The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
       authorized representative            this petition.
       of debtor
                                           I have been authorized to file this petition on behalf of the debtor.

                                           I have examined the information in this petition and have a reasonable belief that the information is
                                            true and correct.


                                          I declare under penalty of perjury that the foregoing is true and correct.

                                              Executed on   07/27/2020
                                                            MM / DD / YYYY



                                              X
                                                  Signature of authorized representative of debtor
                                                  Manuel D'Ippolito
                                                  Printed name
                                                  Managing Member
                                                  Title




   Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
Filed 07/29/20                                                   Case 20-12496                                                       Doc 1
   Debtor Northgrand Estates, LLC                                               Case number (if known)

   18. Signature of attorney        X                                                               Date
                                        Signature of attorney for debtor                                   MM / DD / YYYY

                                        Michael R. Totaro
                                        Printed name
                                        Totaro & Shanahan
                                        Firm name
                                        P.O. Box 789
                                        Number          Street



                                        Pacific Palisades                                   CA              90272
                                        City                                                State           ZIP Code


                                        (800) 541-2802                                      Ocbkatty@aol.com
                                        Contact phone                                       Email address
                                        102229                                              CA
                                        Bar number                                          State




   Official Form 201                Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 5
Filed 07/29/20                                   Case 20-12496                                          Doc 1




                                     United States Bankruptcy Court

                                        Eastern District of California

               In Re: Northgrand Estates, LL
           .                                                        Case No:_____________
                                                                    Chapter: 11


                  STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

                    I, Manuel D'Ippolito, declare under penalty of perjury that I am the managing
           member of Northgrand Estates, LLC and that on July 27, 2020 the following resolution was
           duly adopted by the Members of this Limited Liability Company (LLC):

                 "Whereas, it is in the best interest of this LLC to file a voluntary petition in the
           United States Bankruptcy Court pursuant to Chapter 11 subchapter V, of Title 11 of the
           United States Code;

                   Be it Therefore Resolved, that Manuel D'Ippolito, the managing member of this
           LLC, is authorized and directed to execute and deliver all documents necessary to perfect
           the filing of a Chapter 11 voluntary bankruptcy case on behalf of the LLC; and

                  Be it Further Resolved, that Manuel D'Ippolito, the managing member of this LLC,
           is authorized and directed to appear in all bankruptcy proceedings on behalf of the
           Corporation, and to otherwise do and perform all acts and deeds and to execute and deliver
           all necessary documents on behalf of the Corporation in connection with such bankruptcy
           case; and
                  Be it Further Resolved that Manuel D'Ippolito, the managing member of this LLC ,
           is authorized and directed to employ Michael R. Totaro and the law firm of Totaro &
           Shanahan to represent the Corporation in such bankruptcy case."


           Executed on: July 27, 2020                    Signed: _______________________________
                                                                  Manuel D'Ippolito, Manager
Filed 07/29/20                                                   Case 20-12496                                                                      Doc 1

    Fill in this information to identify the case:
    Debtor name        Northgrand Estates, LLC

    United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA

    Case number                                                                                                              Check if this is an
    (if known)                                                                                                                amended filing

   Official Form 204
   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
   Claims and Are Not Insiders                                                                                                           12/15

   A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
   the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
   not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
   creditor among the holders of the 20 largest unsecured claims.


    Name of creditor and          Name, telephone         Nature of the claim   Indicate if     Amount of unsecured claim
    complete mailing              number, and email       (for example, trade   claim is        If the claim is fully unsecured, fill in only
    address, including zip        address of              debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
    code                          creditor                professional          unliquidated,   secured, fill in total claim amount and
                                  contact                 services, and         or disputed     deduction for value of collateral or setoff to
                                                          government                            calculate unsecured claim.
                                                          contracts)
                                                                                                Total           Deduction       Unsecured
                                                                                                claim, if       for value       claim
                                                                                                partially       of
                                                                                                secured         collateral
                                                                                                                or setoff
    1   InVia Investments, LLC                            Loan for Closing      Disputed                                             $11,000.00
        1560 N. Beverly St.
        Porterville, CA 92357




   Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 1
Filed 07/29/20                              UNITED STATESCase 20-12496 COURT
                                                          BANKRUPTCY                                                                             Doc 1
                                             EASTERN DISTRICT OF CALIFORNIA
                                                     FRESNO DIVISION
     IN RE:                                                                         CHAPTER       11
     Northgrand Estates, LLC


     DEBTOR(S)                                                                      CASE NO



                                             LIST OF EQUITY SECURITY HOLDERS

  Registered Name of Holder of Security                             Class of Security          Number Registered          Kind of Interest
  Last Known Address or Place of Business                                                                                 Registered


                                          DECLARATION UNDER PENALTY OF PERJURY
                                        ON BEHALF OF A CORPORATION OR PARTNERSHIP

     I, the                   Managing Member                         of the                        Corporation
 named as the debtor in this case, declare under penalty of perjury that I have read the foregoing list and that it is true and correct to the
 best of my information and belief.




      07/27/2020
 Date:__________________________________                 Signature:________________________________________________________
                                                                    Manuel D'Ippolito
                                                                    Managing Member
Filed 07/29/20                                                                                     Case 20-12496                                                                                                   Doc 1

    Fill in this information to identify the case:


    Debtor Name Northgrand Estates, LLC

    United States Bankruptcy Court for the:                      EASTERN DIST. OF CALIFORNIA

    Case number (if known):                                                                                                                                                                 Check if this is an
                                                                                                                                                                                             amended filing



   Official Form 206Sum
   Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                12/15



    Part 1:            Summary of Assets

   1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

        1a. Real property:
            Copy line 88 from Schedule A/B.............................................................................................................................                        $425,000.00

        1b. Total personal property:
            Copy line 91A from Schedule A/B...........................................................................................................................                            $1,763.22

        1c. Total of all property
            Copy line 92 from Schedule A/B.............................................................................................................................                        $426,763.22


    Part 2:            Summary of Liabilities

   2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
        Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.......................................                                                     $379,272.16

   3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

        3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule E/F..............................................................................                                               $0.00

        3b. Total amount of claims of nonpriority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                            +      $11,000.00


   4.   Total liabilities
        Lines 2 + 3a + 3b.............................................................................................................................................................         $390,272.16




   Official Form 206Sum                                            Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
Filed 07/29/20                                                            Case 20-12496                                                                      Doc 1

    Fill in this information to identify the case
    Debtor name          Northgrand Estates, LLC

    United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA

    Case number
    (if known)                                                                                                         Check if this is an
                                                                                                                        amended filing

   Official Form 206A/B
   Schedule A/B: Assets -- Real and Personal Property                                                                                               12/15

   Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
   interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
   include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
   In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
   Unexpired Leases (Official Form 206G).

   Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
   pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
   additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
   pertinent part.

   For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
   fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
   only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
   terms used in this form.



    Part 1:         Cash and cash equivalents

   1.     Does the debtor have any cash or cash equivalents?

              No. Go to Part 2.
              Yes. Fill in the information below.


          All cash or cash equivalents owned or controlled by the debtor                                                        Current value of
                                                                                                                                debtor's interest

   2.     Cash on hand

   3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

          Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                           account number
   3.1.    Checking Account, Management Accout                           Checking account                                                     $1,763.22
   4.     Other cash equivalents       (Identify all)

          Name of institution (bank or brokerage firm)

   5.     Total of Part 1
          Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                              $1,763.22


    Part 2: Deposits and prepayments

   6.     Does the debtor have any deposits or prepayments?

             No. Go to Part 3.
             Yes. Fill in the information below.




   Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                          page 1
Filed 07/29/20                                                        Case 20-12496                                                                      Doc 1
   Debtor       Northgrand Estates, LLC                                                       Case number (if known)
                Name

                                                                                                                            Current value of
                                                                                                                            debtor's interest
   7.   Deposits, including security deposits and utility deposits

        Description, including name of holder of deposit

   8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

        Description, including name of holder of prepayment

   9.   Total of Part 2.
        Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                            $0.00


    Part 3: Accounts receivable

   10. Does the debtor have any accounts receivable?

           No. Go to Part 4.
           Yes. Fill in the information below.
                                                                                                                            Current value of
                                                                                                                            debtor's interest
   11. Accounts receivable

   11a. 90 days old or less:                                  –                                        = .............. 
                               face amount                        doubtful or uncollectible accounts

   11b. Over 90 days old:                                     –                                        = .............. 
                               face amount                        doubtful or uncollectible accounts

   12. Total of Part 3
       Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                            $0.00


    Part 4: Investments

   13. Does the debtor own any investments?

           No. Go to Part 5.
           Yes. Fill in the information below.
                                                                                               Valuation method             Current value of
                                                                                               used for current value       debtor's interest
   14. Mutual funds or publicly traded stocks not included in Part 1

            Name of fund or stock:
   15. Non-publicly traded stock and interests in incorporated and unincorporated
       businesses, including any interest in an LLC, partnership, or joint venture

            Name of entity:                                                 % of ownership:
   16. Government bonds, corporate bonds, and other negotiable and
       non-negotiable instruments not included in Part 1

            Describe:
   17. Total of Part 4
       Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                            $0.00


    Part 5: Inventory, excluding agriculture assets

   18. Does the debtor own any inventory (excluding agriculture assets)?

           No. Go to Part 6.
           Yes. Fill in the information below.




   Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                            page 2
Filed 07/29/20                                                      Case 20-12496                                                                 Doc 1
   Debtor       Northgrand Estates, LLC                                                 Case number (if known)
                Name

        General description                         Date of the     Net book value of     Valuation method           Current value of
                                                    last physical   debtor's interest     used for current value     debtor's interest
                                                    inventory       (Where available)
   19. Raw materials                                MM/DD/YYYY

   20. Work in progress

   21. Finished goods, including goods held for resale

   22. Other inventory or supplies

   23. Total of Part 5
       Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                     $0.00

   24. Is any of the property listed in Part 5 perishable?
        No
        Yes
   25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
        No
        Yes. Book value                             Valuation method                                   Current value

   26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
        No
        Yes
    Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

   27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

           No. Go to Part 7.
           Yes. Fill in the information below.

        General description                                         Net book value of     Valuation method           Current value of
                                                                    debtor's interest     used for current value     debtor's interest
                                                                    (Where available)
   28. Crops--either planted or harvested

   29. Farm animals Examples: Livestock, poultry, farm-raised fish

   30. Farm machinery and equipment (Other than titled motor vehicles)

   31. Farm and fishing supplies, chemicals, and feed

   32. Other farming and fishing-related property not already listed in Part 6

   33. Total of Part 6.
       Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                     $0.00

   34. Is the debtor a member of an agricultural cooperative?
        No
        Yes. Is any of the debtor's property stored at the cooperative?
                  No
                  Yes
   35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
        No
        Yes. Book value                             Valuation method                                   Current value

   36. Is a depreciation schedule available for any of the property listed in Part 6?
        No
        Yes
   37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
        No
        Yes


   Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                     page 3
Filed 07/29/20                                                         Case 20-12496                                                              Doc 1
   Debtor       Northgrand Estates, LLC                                                    Case number (if known)
                Name


    Part 7: Office furniture, fixtures, and equipment; and collectibles

   38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

           No. Go to Part 8.
           Yes. Fill in the information below.

        General description                                            Net book value of    Valuation method         Current value of
                                                                       debtor's interest    used for current value   debtor's interest
                                                                       (Where available)
   39. Office furniture

   40. Office fixtures

   41. Office equipment, including all computer equipment and
       communication systems equipment and software

   42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
       artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
       or baseball card collections; other collections, memorabilia, or collectibles

   43. Total of Part 7.
       Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                     $0.00

   44. Is a depreciation schedule available for any of the property listed in Part 7?
        No
        Yes
   45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
        No
        Yes
    Part 8: Machinery, equipment, and vehicles

   46. Does the debtor own or lease any machinery, equipment, or vehicles?

           No. Go to Part 9.
           Yes. Fill in the information below.

        General description                                            Net book value of    Valuation method         Current value of
        Include year, make, model, and identification numbers          debtor's interest    used for current value   debtor's interest
        (i.e., VIN, HIN, or N-number)                                  (Where available)

   47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
   48. Watercraft, trailers, motors, and related accessories Examples: Boats
       trailers, motors, floating homes, personal watercraft, and fishing vessels

   49. Aircraft and accessories

   50. Other machinery, fixtures, and equipment (excluding farm
       machinery and equipment)

   51. Total of Part 8.
       Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                     $0.00

   52. Is a depreciation schedule available for any of the property listed in Part 8?
        No
        Yes
   53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
        No
        Yes




   Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                     page 4
Filed 07/29/20                                                       Case 20-12496                                                                        Doc 1
   Debtor        Northgrand Estates, LLC                                                    Case number (if known)
                 Name


    Part 9: Real property

   54. Does the debtor own or lease any real property?

            No. Go to Part 10.
            Yes. Fill in the information below.


   55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
          Description and location of property           Nature and extent      Net book value of     Valuation method       Current value of
          Include street address or other description    of debtor's interest   debtor's interest     used for current       debtor's interest
          such as Assessor Parcel Number (APN),          in property            (Where available)     value
          and type of property (for example,
          acreage, factory, warehouse, apartment or
          office building), if available.

   55.1. 1883 W Northgrand Ave
          Porterville, CA 93257
          Parcel: 243-300-013-000
          1883 W Northgrand Ave, Porterville,
          CA 93257
          Single Family Home                             Fee Simple                  $323,910.00 Appraisal                           $350,000.00
   55.2. 1883 W Northgrand Ave
          Porterville, CA 93257
          Parcel: 243-300-017-000
          Vacant Lot
          Adjoining Lot Different APN but same
          address                              Fee Simple                              $75,000.00 Comps                                $75,000.00
   56. Total of Part 9.
       Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                     $425,000.00

   57. Is a depreciation schedule available for any of the property listed in Part 9?
        No
        Yes
   58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
        No
        Yes
    Part 10: Intangibles and Intellectual Property

   59. Does the debtor have any interests in intangibles or intellectual property?

            No. Go to Part 11.
            Yes. Fill in the information below.

         General description                                          Net book value of      Valuation method                Current value of
                                                                      debtor's interest      used for current value          debtor's interest
                                                                      (Where available)
   60. Patents, copyrights, trademarks, and trade secrets

   61. Internet domain names and websites

   62. Licenses, franchises, and royalties

   63. Customer lists, mailing lists, or other compilations

   64. Other intangibles, or intellectual property

   65. Goodwill

   66. Total of Part 10.
       Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                             $0.00




   Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                            page 5
Filed 07/29/20                                                       Case 20-12496                                                                 Doc 1
   Debtor       Northgrand Estates, LLC                                                     Case number (if known)
                Name

   67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
        No
        Yes
   68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
        No
        Yes
   69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
        No
        Yes
    Part 11: All other assets

   70. Does the debtor own any other assets that have not yet been reported on this form?
       Include all interests in executory contracts and unexpired leases not previously reported on this form.

           No. Go to Part 12.
           Yes. Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest
   71. Notes receivable

        Description (include name of obligor)

   72. Tax refunds and unused net operating losses (NOLs)

        Description (for example, federal, state, local)

   73. Interests in insurance policies or annuities

   74. Causes of action against third parties (whether or not a lawsuit has been filed)

   75. Other contingent and unliquidated claims or causes of action of every nature,
       including counterclaims of the debtor and rights to set off claims

   76. Trusts, equitable or future interests in property

   77. Other property of any kind not already listed Examples: Season tickets, country club membership

   78. Total of Part 11.
       Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                      $0.00

   79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
        No
        Yes




   Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                     page 6
Filed 07/29/20                                                                       Case 20-12496                                                                         Doc 1
   Debtor          Northgrand Estates, LLC                                                                         Case number (if known)
                   Name


    Part 12: Summary

   In Part 12 copy all of the totals from the earlier parts of the form.

         Type of property                                                         Current value of                         Current value of
                                                                                  personal property                        real property


   80. Cash, cash equivalents, and financial assets.                                        $1,763.22
       Copy line 5, Part 1.

   81. Deposits and prepayments. Copy line 9, Part 2.                                             $0.00

   82. Accounts receivable. Copy line 12, Part 3.                                                 $0.00

   83. Investments. Copy line 17, Part 4.                                                         $0.00

   84. Inventory. Copy line 23, Part 5.                                                           $0.00

   85. Farming and fishing-related assets.                                                        $0.00
       Copy line 33, Part 6.

   86. Office furniture, fixtures, and equipment;                                                 $0.00
       and collectibles. Copy line 43, Part 7.

   87. Machinery, equipment, and vehicles.                                                        $0.00
       Copy line 51, Part 8.

   88. Real property. Copy line 56, Part 9................................................................                     $425,000.00

   89. Intangibles and intellectual property.                                                     $0.00
       Copy line 66, Part 10.

   90. All other assets. Copy line 78, Part 11.                                  +                $0.00

   91. Total. Add lines 80 through 90 for each column.                    91a.              $1,763.22          +    91b.        $425,000.00


   92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.......................................................................................   $426,763.22




   Official Form 206A/B                                     Schedule A/B: Assets -- Real and Personal Property                                                    page 7
Filed 07/29/20                                                            Case 20-12496                                                                       Doc 1

    Fill in this information to identify the case:
    Debtor name          Northgrand Estates, LLC

    United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA

    Case number                                                                                                         Check if this is an
    (if known)                                                                                                           amended filing

   Official Form 206D
   Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
   Be as complete and accurate as possible.

   1.     Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.


    Part 1:           List Creditors Who Have Secured Claims
   2.     List in alphabetical order all creditors who have secured claims. If a creditor has more               Column A               Column B
          than one secured claim, list the creditor separately for each claim.                                   Amount of claim        Value of collateral
                                                                                                                 Do not deduct the      that supports
                                                                                                                 value of collateral.   this claim

    2.1      Creditor's name                                     Describe debtor's property that is
             5 Arch Funding Corp.                                subject to a lien                                    $298,026.00              $350,000.00

             Creditor's mailing address                          1883 W Northgrand Ave, Porterville, CA 93257
             19800 MacArthur Blvd. 31150                         Describe the lien
                                                                 First Lien / Agreement
                                                                 Is the creditor an insider or related party?
             Irvine                     CA       92612            No
             Creditor's email address, if known                   Yes
                                                                 Is anyone else liable on this claim?
             Date debt was incurred       10/23/2019              No
             Last 4 digits of account                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
             number                          7    1      2   3   As of the petition filing date, the claim is:
             Do multiple creditors have an interest in           Check all that apply.
             the same property?                                     Contingent
                 No                                                 Unliquidated
             
                 Yes. Specify each creditor, including this         Disputed
             
                 creditor, and its relative priority.
   1) 5 Arch Funding Corp.; 2) Tulare County Tax Collector; 3) Tulare County Tax Collector.




   3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
          Additional Page, if any.                                                                                    $379,272.16


   Official Form 206D                            Schedule D: Creditors Who Have Claims Secured by Property                                           page 1
Filed 07/29/20                                                            Case 20-12496                                                                       Doc 1
   Debtor       Northgrand Estates, LLC                                                          Case number (if known)

    Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                                 Amount of claim        Value of collateral
   Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
   sequentially from the previous page.                                                                          value of collateral.   this claim

    2.2     Creditor's name                                      Describe debtor's property that is
            Gene A. Cuelho, Jr.                                  subject to a lien                                     $78,500.00              $75,000.00

            Creditor's mailing address                           Vacant Lot
            1560 North Beverly St.                               Describe the lien
                                                                 First Lien / Agreement
                                                                 Is the creditor an insider or related party?
            Porterville                CA       93257             No
            Creditor's email address, if known                    Yes
                                                                 Is anyone else liable on this claim?
            Date debt was incurred        10/23/2019              No
            Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
            number                          d    L      L   C    As of the petition filing date, the claim is:
            Do multiple creditors have an interest in            Check all that apply.
            the same property?                                      Contingent
                No                                                  Unliquidated
            
                Yes. Have you already specified the                 Disputed
            
                     relative priority?

                   No. Specify each creditor, including this
                    creditor, and its relative priority.

                   Yes. The relative priority of creditors is
                    specified on lines

    2.3     Creditor's name                                      Describe debtor's property that is
            Tulare County Tax Collector                          subject to a lien                                       $1,941.10            $350,000.00

            Creditor's mailing address                           1883 W Northgrand Ave, Porterville, CA 93257
            221 S. Mooney Blvd. #104E                            Describe the lien
                                                                 Propety Taxes / Agreement
                                                                 Is the creditor an insider or related party?
            Visalia                    CA       93291             No
            Creditor's email address, if known                    Yes
                                                                 Is anyone else liable on this claim?
            Date debt was incurred        2019                    No
            Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
            number                          3    0      0   0    As of the petition filing date, the claim is:
            Do multiple creditors have an interest in            Check all that apply.
            the same property?                                      Contingent
                No                                                  Unliquidated
            
                Yes. Have you already specified the                 Disputed
            
                     relative priority?

                   No. Specify each creditor, including this
                    creditor, and its relative priority.

                   Yes. The relative priority of creditors is
                    specified on lines 2.1




   Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
Filed 07/29/20                                                            Case 20-12496                                                                       Doc 1
   Debtor       Northgrand Estates, LLC                                                          Case number (if known)

    Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                                 Amount of claim        Value of collateral
   Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
   sequentially from the previous page.                                                                          value of collateral.   this claim

    2.4     Creditor's name                                      Describe debtor's property that is
            Tulare County Tax Collector                          subject to a lien                                         $627.98            $350,000.00

            Creditor's mailing address                           1883 W Northgrand Ave, Porterville, CA 93257
            221 S. Mooney Blvd. #104E                            Describe the lien
                                                                 Propety Taxes
                                                                 Is the creditor an insider or related party?
            Visalia                    CA       93291             No
            Creditor's email address, if known                    Yes
                                                                 Is anyone else liable on this claim?
            Date debt was incurred        2020                    No
            Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
            number                                               As of the petition filing date, the claim is:
            Do multiple creditors have an interest in            Check all that apply.
            the same property?                                      Contingent
                No                                                  Unliquidated
            
                Yes. Have you already specified the                 Disputed
            
                     relative priority?

                   No. Specify each creditor, including this
                    creditor, and its relative priority.

                   Yes. The relative priority of creditors is
                    specified on lines 2.1

    2.5     Creditor's name                                      Describe debtor's property that is
            Tulare County Tax Collector                          subject to a lien                                         $177.08             $75,000.00

            Creditor's mailing address                           Vacant Lot
            221 S. Mooney Blvd. #104E                            Describe the lien
                                                                 Propety Taxes / Statutory Lien
                                                                 Is the creditor an insider or related party?
            Visalia                    CA       93291             No
            Creditor's email address, if known                    Yes
                                                                 Is anyone else liable on this claim?
            Date debt was incurred        2020                    No
            Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
            number                          7    0      0   0    As of the petition filing date, the claim is:
            Do multiple creditors have an interest in            Check all that apply.
            the same property?                                      Contingent
                No                                                  Unliquidated
            
                Yes. Have you already specified the                 Disputed
            
                     relative priority?

                   No. Specify each creditor, including this
                    creditor, and its relative priority.

                   Yes. The relative priority of creditors is
                    specified on lines




   Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3
Filed 07/29/20                                                       Case 20-12496                                                                    Doc 1

    Fill in this information to identify the case:
    Debtor              Northgrand Estates, LLC

    United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA

    Case number                                                                                                  Check if this is an
    (if known)                                                                                                    amended filing

   Official Form 206E/F
   Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

   Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
   NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
   Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
   Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
   If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

    Part 1:        List All Creditors with PRIORITY Unsecured Claims
   1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.
             Yes. Go to line 2.

   2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
          If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                               Total claim         Priority amount

        2.1   Priority creditor's name and mailing address         As of the petition filing date, the
                                                                   claim is: Check all that apply.

                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed

                                                                   Basis for the claim:

   Date or dates debt was incurred
                                                                   Is the claim subject to offset?

   Last 4 digits of account
                                                                    No
   number
                                                                    Yes
   Specify Code subsection of PRIORITY unsecured
   claim: 11 U.S.C. § 507(a)(     )




   Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
Filed 07/29/20                                                      Case 20-12496                                                                   Doc 1
   Debtor        Northgrand Estates, LLC                                                  Case number (if known)

    Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

   3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
         claims, fill out and attach the Additional Page of Part 2.
                                                                                                                          Amount of claim

        3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $11,000.00
                                                                      Check all that apply.
   InVia Investments, LLC                                              Contingent
   1560 N. Beverly St.                                                 Unliquidated
                                                                       Disputed
                                                                      Basis for the claim:
   Porterville                              CA        92357           Loan for Closing

   Date or dates debt was incurred         2019                       Is the claim subject to offset?

   Last 4 digits of account number          a     t   e   s
                                                                       No
                                                                       Yes




   Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                          page 2
Filed 07/29/20                                                  Case 20-12496                                                            Doc 1
   Debtor      Northgrand Estates, LLC                                           Case number (if known)

    Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

   5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                       Total of claim amounts

   5a. Total claims from Part 1                                                              5a.                       $0.00

   5b. Total claims from Part 2                                                              5b.   +             $11,000.00


   5c. Total of Parts 1 and 2                                                                5c.                 $11,000.00
       Lines 5a + 5b = 5c.




   Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 3
Filed 07/29/20                                                       Case 20-12496                                                                      Doc 1

    Fill in this information to identify the case:
    Debtor name         Northgrand Estates, LLC

    United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA

    Case number                                                 Chapter      11                                     Check if this is an
    (if known)                                                                                                       amended filing


   Official Form 206G
   Schedule G: Executory Contracts and Unexpired Leases                                                                                        12/15

   Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
   consecutively.

   1.   Does the debtor have any executory contracts or unexpired leases?

           No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
           Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
            (Official Form 206A/B).

   2.   List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                          parties with whom the debtor has an executory
                                                                                          contract or unexpired lease




   Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                             page 1
Filed 07/29/20                                                        Case 20-12496                                                                       Doc 1

    Fill in this information to identify the case:
    Debtor name         Northgrand Estates, LLC

    United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA

    Case number                                                                                                       Check if this is an
    (if known)                                                                                                         amended filing


   Official Form 206H
   Schedule H: Codebtors                                                                                                                         12/15

   Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
   consecutively. Attach the Additional Page to this page.


   1.    Does the debtor have any codebtors?
          No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
          Yes
   2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
         schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
         owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
         separately in Column 2.

            Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                                 Check all schedules
          Name                            Mailing address                                        Name                            that apply:

   2.1    Monique D'Ippolito              402 Oncrest Terrace                                    5 Arch Funding Corp.                 D
                                          Number      Street
                                                                                                                                      E/F
                                                                                                                                      G

                                          Cliffside Park                 NJ      07010
                                          City                           State   ZIP Code


   2.2    Monique D'Ippolito              402 Oncrest Terrace                                    Gene A. Cuelho, Jr.                  D
                                          Number      Street
                                                                                                                                      E/F
                                                                                                                                      G

                                          Cliffside Park                 NJ      07010
                                          City                           State   ZIP Code




   Official Form 206H                                            Schedule H: Codebtors                                                           page 1
Filed 07/29/20                                  Case 20-12496             Doc 1
                                     UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF CALIFORNIA
                                              FRESNO DIVISION
    In re: Northgrand Estates, LLC                         CASE NO

                                                           CHAPTER   11


                                     BUSINESS INCOME AND EXPENSES
Filed 07/29/20                                                         Case 20-12496                                                                    Doc 1

    Fill in this information to identify the case and this filing:
    Debtor Name         Northgrand Estates, LLC

    United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA

    Case number
    (if known)

   Official Form 202
   Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                              12/15

   An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
   submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
   in the document, and any amendments of those documents. This form must state the individual's position or relationship to
   the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

   WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
   property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
   both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                  Declaration and signature

                I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
                or another individual serving as a representative of the debtor in this case.

                I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
                correct:



                      Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                      Schedule H: Codebtors (Official Form 206H)

                      A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                      Amended Schedule

                      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                       (Official Form 204)

                      Other document that requires a declaration


                I declare under penalty of perjury that the foregoing is true and correct.




                Executed on    07/27/2020                    X
                               MM / DD / YYYY                    Signature of individual signing on behalf of debtor


                                                                 Manuel D'Ippolito
                                                                 Printed name
                                                                 Managing Member
                                                                 Position or relationship to debtor




   Official Form 202                       Declaration Under Penalty of Perjury for Non-Individual Debtors
Filed 07/29/20                                                      Case 20-12496                                                                     Doc 1

    Fill in this information to identify the case:
    Debtor name        Northgrand Estates, LLC

    United States Bankruptcy Court for the: EASTERN DIST. OF CALIFORNIA

    Case number
    (if known)                                                                                                    Check if this is an
                                                                                                                   amended filing


   Official Form 207
   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                04/19

   The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
   additional pages, write the debtor's name and case number (if known).


    Part 1:        Income
   1.   Gross revenue from business

           None

   Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                             Gross revenue
   which may be a calendar year                                                   Check all that apply.                          (before deductions
                                                                                                                                 and exclusions


   From the beginning of the                                                         Operating a business
                                    From    01/01/2020      to   Filing date
   fiscal year to filing date:                                                        Other
                                           MM / DD / YYYY                                                                               $8,500.00

                                                                                     Operating a business
   For prior year:                  From    01/01/2019      to    12/31/2019
                                           MM / DD / YYYY        MM / DD / YYYY      Other                                                  $0.00

                                                                                     Operating a business
   For the year before that:        From    01/01/2018      to    12/31/2018
                                           MM / DD / YYYY        MM / DD / YYYY      Other                                                  $0.00

   2.   Non-business revenue
        Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
        lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None

    Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
   3.   Certain payments or transfers to creditors within 90 days before filing this case

        List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
        before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
        adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)


           None




   Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
Filed 07/29/20                                                          Case 20-12496                                                                          Doc 1
   Debtor         Northgrand Estates, LLC                                                       Case number (if known)
                  Name

   4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

        List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
        guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
        $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
        adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
        and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
        any managing agent of the debtor. 11 U.S.C. § 101(31).


           None

   5.   Repossessions, foreclosures, and returns

        List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
        creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
        line 6.


           None

   6.   Setoffs

        List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
        an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
        the debtor owed a debt.


           None

    Part 3:        Legal Actions or Assignments
   7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
        List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
        was involved in any capacity--within 1 year before filing this case.


           None

   8.   Assignments and receivership

        List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
        hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None

    Part 4:        Certain Gifts and Charitable Contributions
   9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
        aggregate value of the gifts to that recipient is less than $1,000

           None

    Part 5:        Certain Losses
   10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




   Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 2
Filed 07/29/20                                                         Case 20-12496                                                                        Doc 1
   Debtor          Northgrand Estates, LLC                                                    Case number (if known)
                   Name


    Part 6:          Certain Payments or Transfers
   11. Payments related to bankruptcy
       List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
       before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
       restructuring, seeking bankruptcy relief, or filing a bankruptcy case.


            None

            Who was paid or who received the transfer?            If not money, describe the property              Dates                Total amount
                                                                  transferred                                                           or value
    11.1. Totaro & Shanahan                                       In addition Filing fee of $1717.00 and           07/27/2020              $12,000.00
                                                                  motion fee of about $180.00 and
            Address                                               legal fees for the motion to extend
            P.O. Box 789                                          the stay of $2000.00 is included.
            Street


            Pacific Palisades            CA      90272
            City                         State   ZIP Code

            Email or website address



            Who made the payment, if not debtor?



   12. Self-settled trusts of which the debtor is a beneficiary
       List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
       of this case to a self-settled trust or similar device.
       Do not include transfers already listed on this statement.


            None

   13. Transfers not already listed on this statement
       List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
       debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
       financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
       statement.


            None

    Part 7:          Previous Locations
   14. Previous addresses
       List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

            Does not apply




   Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Filed 07/29/20                                                          Case 20-12496                                                                            Doc 1
   Debtor       Northgrand Estates, LLC                                                        Case number (if known)
                Name


    Part 8:        Health Care Bankruptcies
   15. Health Care bankruptcies

        Is the debtor primarily engaged in offering services and facilities for:

         diagnosing or treating injury, deformity, or disease, or

         providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

    Part 9:        Personally Identifiable Information
   16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained

                   Does the debtor have a privacy policy about that information?
                    No.
                    Yes.
   17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
       other pension or profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?
                  No. Go to Part 10.
                  Yes. Fill in below:
    Part 10:       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
   18. Closed financial accounts
       Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
       closed, sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
       houses, cooperatives, associations, and other financial institutions.


           None

   19. Safe deposit boxes
       List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
       filing this case.

           None

   20. Off-premises storage
       List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
       building in which the debtor does business.

           None




   Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 4
Filed 07/29/20                                                         Case 20-12496                                                                         Doc 1
   Debtor       Northgrand Estates, LLC                                                        Case number (if known)
                Name


    Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own
   21. Property held for another
       List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
       in trust. Do not list leased or rented property.


           None

    Part 12:       Details About Environmental Information
   For the purpose of Part 12, the following definitions apply:

    Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
     the medium affected (air, land, water, or any other medium).


    Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
     formerly owned, operated, or utilized.

    Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
     similarly harmful substance.

   Report all notices, releases, and proceedings known, regardless of when they occurred.

   22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
       Include settlements and orders.

           No
           Yes. Provide details below.

   23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
       violation of an environmental law?

           No
           Yes. Provide details below.

   24. Has the debtor notified any govermental unit of any release of hazardous material?

           No
           Yes. Provide details below.

    Part 13:       Details About the Debtor's Business or Connections to Any Business
   25. Other businesses in which the debtor has or has had an interest
       List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
       case. Include this information even if already listed in the Schedules.

           None

   26. Books, records, and financial statements

        26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                  None

        26b.   List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
               statement within 2 years before filing this case.

                  None




   Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Filed 07/29/20                                                         Case 20-12496                                                                          Doc 1
   Debtor       Northgrand Estates, LLC                                                        Case number (if known)
                Name

        26c.   List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                  None

        26d.   List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
               financial statement within 2 years before filing this case.

                  None

   27. Inventories
       Have any inventories of the debtor's property been taken within 2 years before filing this case?

           No.
           Yes. Give the details about the two most recent inventories.

   28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
       or other people in control of the debtor at the time of the filing of this case.


   Name                                     Address                                      Position and nature of any interest         % of interest, if any

   29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
       members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

           No
           Yes. Identify below.

   Name                                     Address                                      Position and nature of        Period during which position
                                                                                         any interest                  or interest was held
   30. Payments, distributions, or withdrawals credited or given to insiders
       Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
       bonuses, loans, credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

   31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

   32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.




   Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 6
Filed 07/29/20                                                          Case 20-12496                                                                   Doc 1
   Debtor        Northgrand Estates, LLC                                                   Case number (if known)
                 Name


    Part 14:       Signature and Declaration
   WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
   connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
   18 U.S.C. §§ 152, 1341, 1519, and 3571.

   I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
   true and correct.

   I declare under penalty of perjury that the foregoing is true and correct.

   Executed on 07/27/2020
              MM / DD / YYYY



   X                                                                                 Printed name Manuel D'Ippolito
       Signature of individual signing on behalf of the debtor

       Position or relationship to debtor Managing Member


   Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
    No
    Yes




   Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 7
Filed 07/29/20                                                                               Case 20-12496                                               Doc 1
   B2030 (Form 2030) (12/15)
                                                            UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF CALIFORNIA
                                                                     FRESNO DIVISION
   In re Northgrand Estates, LLC                                                                                                     Case No.

                                                                                                                                     Chapter    11

                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
   1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
      that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
      services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
      is as follows:

        For legal services, I have agreed to accept..................................................................                      $12,000.00
        Prior to the filing of this statement I have received.......................................................                       $12,000.00
        Balance Due...................................................................................................................           $0.00

   2. The source of the compensation paid to me was:
                         Debtor                                  Other (specify)

   3. The source of compensation to be paid to me is:
                         Debtor                                  Other (specify)

   4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and
              associates of my law firm.

             I have agreed to share the above-disclosed compensation with another person or persons who are not members or
              associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
              compensation, is attached.


   5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

        a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
        bankruptcy;

        b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

        c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
Filed 07/29/20                                                Case 20-12496                                           Doc 1
   B2030 (Form 2030) (12/15)

   6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
      Adversary actions based on fraud.




                                                              CERTIFICATION
         I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
      representation of the debtor(s) in this bankruptcy proceeding.




                         Date                            Michael R. Totaro                          Bar No. 102229
                                                         Totaro & Shanahan
                                                         P.O. Box 789
                                                         Pacific Palisades, CA 90272
                                                         Phone: (800) 541-2802 / Fax: (319) 496-1260
Filed 07/29/20                Case 20-12496   Doc 1
5 Arch Funding Corp.
19800 MacArthur Blvd. 31150
Irvine, CA 92612


Gene A. Cuelho, Jr.
1560 North Beverly St.
Porterville, CA 93257


InVia Investments, LLC
1560 N. Beverly St.
Porterville, CA 92357


Tulare County Tax Collector
221 S. Mooney Blvd. #104E
Visalia, CA 93291
 Debtor(s): Northgrand Estates, LLC   Case No:                       EASTERN DISTRICT OF CALIFORNIA
Filed 07/29/20                         Chapter: 11   Case 20-12496                  FRESNO DIVISION   Doc 1
5 Arch Funding Corp.
19800 MacArthur Blvd. 31150
Irvine, CA 92612


Gene A. Cuelho, Jr.
1560 North Beverly St.
Porterville, CA 93257


InVia Investments, LLC
1560 N. Beverly St.
Porterville, CA 92357


Tulare County Tax Collector
221 S. Mooney Blvd. #104E
Visalia, CA 93291
